Citation Nr: 1812791	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  15-33 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for osteoarthritis (OA) of the right knee with medial compartment syndrome and small effusion with limitation of motion.

2.  Entitlement to an evaluation in excess of 10 percent for OA of the right knee with medial compartment syndrome and small effusion with instability.

3.  Entitlement to an evaluation in excess of 10 percent for lumbar spondylosis.

4.  Entitlement to a compensable evaluation for scar, status post lumbar surgery.

5.  Entitlement to service connection for a left leg disability.

6.  Entitlement to service connection for a left thigh disability, also claimed as left pelvis.

7.  Entitlement to service connection for a left knee cap disability.

8.  Entitlement to service connection for depressive disorder and mood disorder.

9.  Entitlement to service connection for posttraumatic stress disorder.

10.  Entitlement to service connection for sleep apnea.

11.  Entitlement to a total disability rating based on individual unemployability
 (TDIU).


REPRESENTATION

Appellant represented by:	Collin A. Douglas, Agent


ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to September 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board notes that in February 2017 the Veteran and his agent submitted additional evidence directly to the Board since the time of certification.  This evidence was submitted with a waiver of initial RO review; therefore, the Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800 (2017).

The Board notes that the Veteran changed representation during the pendency of this claim; Collin A. Douglas is recognized as his agent.

In this case, the Veteran's mother and G.B., a certified family nurse practitioner, indicated in March and May 2017 correspondence that he is unable to work due to service-connected disabilities, to include his right knee and back that are currently on appeal.  As such, the issue of TDIU has been raised by the record.  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a) (2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary prior to final adjudication of the Veteran's claims on appeal.   

In correspondence received in May 2017, it was noted that the Veteran was receiving Social Security Administration (SSA) benefits.  VA's duty to assist a veteran particularly applies to relevant evidence known to be in possession of the Federal Government, such as VA or SSA records.  See 38 C.F.R. § 3.159 (c) (2) (2017).  Therefore, because records from the SSA may contain information pertinent to the Veteran's claims, VA is obligated to obtain them.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991); see also Quartuccio v. Principi, 16 Vet. App. 183, 187-88 (2002) (stating that "the possibility that the SSA records could contain relevant evidence . . . cannot be foreclosed absent a review of those records.").

The Veteran was also last afforded VA-contracted examinations to assess his service-connected back disability in April 2011 and knee disability in January 2013.  Subsequent VA treatment records in August 2015 show complaints of progressive activity-limiting bilateral knee pain, in April 2017 that he complained of having a lot of knee and back pain that really affected his mobility, and in January 2018 that he was requesting bilateral metal braces for his knees.  As such, the Board finds that remand is warranted to assess the current severity of these service-connected disabilities.

Finally, as discussed above, the Board has inferred a claim of entitlement to TDIU and taken jurisdiction over it.  See Rice, 22 Vet. App. at 453-54.  On remand the Veteran should be provided with notice of the evidence necessary to substantiate a claim for TDIU.  Any further development deemed necessary should be conducted, to include obtaining a medical examination regarding the functional impairment resulting from the Veteran's service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with appropriate notice of VA's duties to notify and assist, to specifically include notice of how to substantiate a claim for entitlement to TDIU.  Additionally, provide him with VA Form 21-8940 and request that he supply the requisite information.

2.  Obtain and associate with the claims file any outstanding VA treatment records; and, with appropriate authorization from the Veteran, any additional outstanding private treatment records identified by him as pertinent to his claims.

3.  Request from the SSA any and all records pertinent to the Veteran's claim for Social Security disability benefits as well as medical records relied upon concerning that claim.  If the search for such records has negative results, the AOJ should notify the Veteran and place a statement to that effect in the record.

4.  Then, arrange for the Veteran to be afforded a VA examination(s) in order to ascertain the current severity of the service-connected OA of the right knee and lumbar spondylosis.  Access to the electronic claims file must be made available to and reviewed by the examiner(s), and any indicated studies should be performed.  All appropriate diagnostics should be accomplished and all clinical findings should be reported in detail.   The AOJ should ensure that the examiner provides all information required for rating purposes, to include a discussion of the functional and occupational impact of the disabilities.

5.  Upon completion of the examinations ordered above, review the examination reports to ensure that they address the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

6.  After completion of the above and compliance with the requested actions has been ensured, adjudicate the issues on appeal on the basis of the additional evidence of record.  If the determinations remain adverse to the Veteran, he and his agent should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

